Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 1 of 59
                        February 11, 2020
                           Proceedings
                                                                      1


             IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON

                           EUGENE DIVISION



  RONDA MCGOWAN, Personal                    ) No. 6:17-cv-00424-MC

  Representative for the Estate )

  of Brian Babb, LEE BABB,                   )

  CONNOR BABB, by and through                )

  his Guardian Ad Litem,                     )

  STEPHANIE WOODCOCK, and KAYLEE)

  BABB,                                      )

                    Plaintiffs,              )

        v.                                   )

  WILL STUTESMAN, OFFICER GROSE,)

  OFFICER PIESKE, SGT. MCALPINE,)

  CITY OF EUGENE, a municipal                )

  subdivision of the State of                )

  Oregon, JANE DOE CALL TAKER,               )

  and John and Jane Does 1-10, )

                    Defendants.              )



                         PRETRIAL CONFERENCE

                          February 11, 2020

                                 Tuesday

                               9:08 A.M.




                           ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 2 of 59
                             February 11, 2020
                                Proceedings
                                                                           2

1                                  APPEARANCES

2      For the Plaintiffs:

3            AMANDA S. YARUSSO

4            111 West Washington Street, Suite 1500

5            Chicago, Illinois 60602

6            773/510-6198

7            BY:   MS. AMANDA S. YARUSSO

8            (Appearing by Phone)

9            amanda@actioninjurylawgroup.com

10

11           ACTION INJURY LAW GROUP, LLC

12           191 North Wacker Drive, Suite 2300

13           Chicago, Illinois 60606

14           312/771-2444

15           BY:   MR. CARLTON ODIM

16           carlton@actioninjurylawgroup.com

17           BY:   MR. ANDREW M. STROTH

18           astroth@actioninjurylawgroup.com

19

20           TIM VOLPERT, P.C.

21           610 SW Alder Street, Suite 415

22           Portland, Oregon 97205

23           503/703-9054

24           BY:   MR. TIMOTHY R. VOLPERT

25           tim@timvolpertlaw.com




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 3 of 59
                             February 11, 2020
                                Proceedings
                                                                           3

1                                      APPEARANCES

2

3      For the Defendants:

4            LAW OFFICE OF ROBERT E. FRANZ, JR.

5            P.O. Box 62

6            Springfield, Oregon 97477

7            541/741-8220

8            BY:   MR. ROBERT E. FRANZ, JR.

9            rfranz@franzlaw.comcastbiz.net

10           BY:   MS. SARAH HENDERSON

11           shenderson@franzlaw.comcastbiz.net

12

13           MR. BENJAMIN J. MILLER

14           City of Eugene

15           125 East 8th Avenue, 2nd Floor

16           Eugene, Oregon 97401

17           541/682-8447

18           ben.j.miller@ci.eugene.or.us

19

20     Reported by:

21           SARA FAHEY WILSON, CSR

22           EUGENE           541/485-0111

23           TOLL FREE        800/344-0983

24

25




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 4 of 59
                             February 11, 2020
                                Proceedings
                                                                           4

1               TUESDAY, FEBRUARY 11, 2020; 9:08 A.M.

2                            P R O C E E D I N G S

3                                     --o0o--

4

5                        THE COURT:         Why don't we go ahead and

6      go on the record.          Ms. Pew, I'll have you call the

7      case.

8                        THE CLERK:         The United States District

9      Court for the District of Oregon is now in session.

10     The Honorable Michael J. McShane presiding.

11                       Now is the time set for civil case

12     17-00424, McGowan, et al., versus Stutesman, et al,

13     pretrial conference.

14                       THE COURT:         All right.      Let's have the

15     attorneys before me please introduce themselves for

16     the record, and let's start with Plaintiffs'

17     counsel.

18                       MR. ODIM:        Carlton Odim for the

19     plaintiff.

20                       THE COURT:         Mr. Odim, thank you.

21                       MR. STROTH:         Andrew Stroth for the

22     plaintiff.

23                       THE COURT:         Mr. Stroth, thank you.

24                       MR. VOLPERT:         Tim Volpert for the

25     plaintiff.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 5 of 59
                             February 11, 2020
                                Proceedings
                                                                            5

1                        THE COURT:         Mr. Volpert, good to see

2      you again.

3                        All right.         For the defendants?

4                        MS. YARUSSO:         And, Your Honor, this is

5      Amanda Yarusso appearing by phone for the plaintiff.

6                        THE COURT:         All right.      Thank you.     Is

7      it Yarusso?      Correct?

8                        MS. YARUSSO:         That's correct.

9                        THE COURT:         Okay.    All right.      For

10     Plaintiff [sic]?

11                       MR. FRANZ:         For the defendant.        Robert

12     Franz for Defendants.

13                       THE COURT:         All right.      Good to see

14     you again.

15                       Mr. Miller, we've got you.

16                       MS. HENDERSON:           Sarah Henderson also

17     for Defendants.

18                       THE COURT:         Ms. Henderson and

19     Mr. Miller.      All right.        Thank you.

20                       Well, we have a lot of rulings to go

21     through.     I'll give you a spoiler alert.               Most of

22     the evidence is coming in.             Really, I don't think a

23     lot of the objections were particularly meritorious

24     when it came to the evidence.

25                       So I'll go through these.             If you need




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 6 of 59
                             February 11, 2020
                                Proceedings
                                                                             6

1      some clarification, please interrupt me.                  I think

2      they are pretty straightforward.

3                        There are some exceptions.              There's

4      some things that I may need to ask you about, some

5      things that are not coming in.             But by and large,

6      both sides wanted to keep out certain kinds of

7      evidence that I think is going to be relevant for

8      the jury so a lot of it is coming in.

9                        Let's start with motions in limine.

10     We have the plaintiffs' motion in limine.                  First is

11     Plaintiffs' motion to bar evidence of consumption of

12     alcohol or medication, including photographs taken

13     at the home, the toxicology report, restraining

14     orders, medical records and testimony.

15                       There is sufficient evidence to

16     reasonably suggest that Mr. Babb was intoxicated and

17     on medication and having a mental health episode at

18     the time, that he was suicidal at the time of the

19     incident, so this kind of evidence is relevant to

20     the defense contention that he was attempting to get

21     the police to kill him, so it does have relevance

22     there.

23                       It's also relevant to his health

24     habits, his sobriety, and his life expectancy, and

25     his relationship with the individual plaintiffs.                    So




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 7 of 59
                             February 11, 2020
                                Proceedings
                                                                                   7

1      when it comes to assessing damages, this is the kind

2      of evidence that typically would go to the jury.                        I

3      realize some of it is not good evidence, it has some

4      prejudicial affect, but it's not out weighed by its

5      probative value.

6                        We'll talk about the kettle of fish,

7      or whatever that website is called, in a moment.

8      There's some questions about that.

9                        Motions in limine for the defense.

10     Motion number one -- a lot of these I would not -- I

11     would certainly not be expecting the plaintiff to

12     even consider introducing the evidence.                 I know they

13     are somewhat prophylactic, but motion number one is

14     a reference to police actions in other locales.

15     I'll grant that motion.

16                       Motion two, a reference to people

17     dying to secure the rights founded in the

18     Constitution I'll grant.

19                       Motion three, putting the jury in the

20     shoes of the plaintiffs or family.               Of course I'll

21     grant that.

22                       Motion four, evidence that Mr. Babb

23     was a war hero.         I'm going to deny that motion.              I

24     think the witnesses can describe Mr. Babb's service

25     in the military and give a general background of his




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 8 of 59
                             February 11, 2020
                                Proceedings
                                                                              8

1      life.     I mean, there are family members who are

2      going to testify how they viewed their relationship

3      with him, who he was, and that has something to do

4      with his history and how they looked at him.                   And if

5      they looked at him as a war hero, that's how they

6      looked at him.

7                        Motion five, testimony of non

8      plaintiff family members regarding their loss.                      I'll

9      deny that as well.          I think they can testify

10     generally about family relationships and the impact

11     on family members who are plaintiffs.                They can

12     testify to relevant character traits about

13     Mr. Babb's character as a father and a family

14     member.     Of course, that would be subject to

15     specific acts of impeachment, many of which is

16     coming in anyways, quite frankly, for other reasons.

17                       Motion six, expert testimony regarding

18     the reasonableness of the force used.                I haven't

19     seen that there is an expert planning on making that

20     contention.      But generally speaking I do not allow

21     that kind of testimony.            It's really an issue for

22     the jury to decide based on their common sense and

23     judgment, and they do not need the aid of an expert

24     in determining the reasonableness of the force.

25                       Then turning to exhibits.             The first




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20    Page 9 of 59
                             February 11, 2020
                                Proceedings
                                                                             9

1      objection is to Exhibit 201, the training records of

2      Will Stutesman.         That's overruled.

3                        Exhibit Number 202, the firearm

4      training records of Will Stutesman.                  I'm saying

5      "Stutesman."      Is it's Stutesman or Stutzman

6      (phonetic)?

7                        MR. FRANZ:         Stutesman.

8                        THE COURT:         So 202, overruled.

9                        207, photos of Officer Stutesman as

10     dressed that night.          Overruled.

11                       209, audio recording of Stephanie

12     Woodcock.      So she is a party opponent, so in that

13     respect it's not hearsay.

14                       Mr. Franz -- well, I tend to be

15     directing everything to Mr. Franz, probably.                    Are

16     you the lead counsel?

17                       MR. FRANZ:         Yes, Your Honor.

18                       THE COURT:         Okay.   I'll direct things

19     at you then.

20                       Mr. Franz, I think it could be

21     cumulative.      I think we need to wait to see how she

22     testifies.      If she testifies inconsistent with

23     what's in this audio recording, you can enter it as

24     non hearsay substantive evidence as a party opponent

25     and use it as impeachment.             But if she testifies




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 10 of 59
                              February 11, 2020
                                 Proceedings
                                                                            10

1       consistently, it's just cumulative.

2                            So I'm conditionally sustaining the

3       objection with the understanding you may move to

4       enter it at a later time.

5                            Exhibit 210, restraining -- this is --

6       210 and 211 are restraining orders.                 Again, at issue

7       is -- with regard to damages -- is the relationship

8       between Mr. Babb and his children, and it does

9       appear from these documents that there was a concern

10      of threats to his children in the context of

11      these -- this 2006, 2007 restraining order.                  In that

12      respect it does have some relevance, so I will allow

13      it in.

14                           215, scene photographs by Sprague,

15      overruled.

16                           Exhibit 217, items returned to Ronda

17      McGowan.     I'm just not sure if this rabbit hole is

18      relevant or not.         I'm going to sustain at this time

19      on foundation.         If a foundation is laid that there

20      could be material items that were somehow destroyed,

21      I may allow it at a later time.

22                           218, Babb phone records, overruled.

23                           219, discharge summary of Roseburg

24      Hospital, overruled.          It is relevant to his mental

25      state going into this time frame.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 11 of 59
                              February 11, 2020
                                 Proceedings
                                                                                    11

1                            The screen results, Exhibit 220,

2       overruled.

3                            221, the overlay video with sound.

4       This gets into the expert testimony.                But I am

5       overruling the objection.            This is the kind of

6       technical support the jury is going to need to help

7       them determine time frames.

8                            Exhibit 222, Plenty of Fish.           I'll be

9       honest, I just don't understand the relevance.                      I

10      realize it might be a habit, but what's the habit

11      relevant to?

12                           MR. FRANZ:     Well, you know, that was

13      originally just coming in to show that's the only

14      thing we could get off the computer.

15                           THE COURT:     Well, then, sustained.              I

16      mean, it seems like it might be suggesting there's

17      some moral flaw, although reading what I saw --

18                           MR. FRANZ:     Well, Your Honor, I'd

19      offered that for that purpose, too, that this is

20      what he was doing the last two weeks of his life.

21                           THE COURT:     I need to get a date.

22                           MR. FRANZ:     That's what it is, yeah.

23                           THE COURT:     That's not relevant to

24      really damages or his relationship with anybody.

25      That's just a life habit.            And it suggests he had




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 12 of 59
                              February 11, 2020
                                 Proceedings
                                                                             12

1       some character flaw that I think is improper.                   So

2       222 is out.

3                            223, the gun inspection photos,

4       overruled.

5                            224, the Higgins exhibit, I think it

6       will come in.         There would not be any privilege if

7       she testifies.         My understanding is Higgins is

8       testifying.      So I'll overrule the objection.

9                            225, Dr. Dan Davis exhibits,

10      overruled.

11                           226, investigation by Officer Hubbard.

12      I'm trying to jog my memory.               Is this the

13      investigation where Officer Hubbard speaks to the

14      son -- is it Connor?

15                           MR. FRANZ:     Yes.     The gun -- pointing

16      the gun incident.

17                           THE COURT:     Yes.

18                           MR. FRANZ:     And it would only be used

19      if Connor denies it.          Connor kind of admitted it

20      pretty much in his deposition.

21                           THE COURT:     So it is a statement of a

22      party opponent.         My only concern is if the report

23      comes in, there may be other statements by other

24      people within the report that would be hearsay so it

25      may need to be redacted.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 13 of 59
                              February 11, 2020
                                 Proceedings
                                                                                  13

1                            MR. FRANZ:     Okay.

2                            THE COURT:     228, Stutesman oath, I'll

3       sustain the objection on relevance.

4                            229 and 230, audio and transcript of

5       Jim Antonini interview, it may come in if

6       Mr. Antonini testifies inconsistent with the

7       recording, and the transcript may be used as

8       impeachment in that case.            But it would not come in

9       as substantive evidence at this time.

10                           MR. FRANZ:     A couple of questions,

11      Your Honor.

12                           THE COURT:     Yes.

13                           MR. FRANZ:     Can we use the overlay

14      from the very beginning of the trial?                Or do we have

15      to wait until our video expert testifies?

16                           THE COURT:     You may use the overlay.

17                           MR. FRANZ:     Okay.

18                           THE COURT:     I mean, we need to be able

19      to assist the jury in understanding time frame, so

20      whether you're using it -- I mean, do you have a

21      pictorial of the time frames?               Is that what you want

22      to use?    Or are you wanting to play it right away?

23                           MR. FRANZ:     Well -- okay, my plan

24      would be with the particular officers to play it to

25      show which officer is doing what at what time.                      And




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 14 of 59
                              February 11, 2020
                                 Proceedings
                                                                             14

1       then to say, Okay, for example, start off with

2       Mr. Stutesman maybe from the time of the shooting

3       until the BearCat moves forward, and then that

4       elapsed time --

5                            THE COURT:     That's fine.

6                            MR. FRANZ:     -- and then what the sound

7       was at the same time so the jury can hear -- we have

8       the ability to turn off each track so we can play it

9       no sound, one track, or the third track.                 And the

10      two tracks -- other tracks being the dispatch tape

11      and the ICV unit of DeWitt.

12                           THE COURT:     That's fine.      I'm finding

13      it admissible.

14                           You're going to have to put on your

15      expert at some point to talk about the data he used

16      to create this and he's then subject to

17      cross-examine to challenge any of that data.                   And

18      the jury will get to decide just how much weight

19      they want to give the evidence.             I think this is the

20      kind of evidence we want the jury to have to help

21      them understand.         Now, it can be challenged in terms

22      of its accuracy, but I'm not finding that it's

23      unreliable under some scientific --

24                           MR. FRANZ:     And then on the audio of

25      Stephanie Woodcook, can I use that without any




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 15 of 59
                              February 11, 2020
                                 Proceedings
                                                                               15

1       further foundation, or do I have to bring OSP

2       detectives in who took the statement?                Because it's

3       her voice on it.         She can authenticate it.           It's her

4       voice.

5                            THE COURT:     I would expect that to be

6       the case, that she would authenticate it.                  You don't

7       need anything further.

8                            And I will say that any exhibit that

9       has not been objected to or that I've overruled the

10      objection is deemed admitted for both sides.                   Okay?

11                           MR. ODIM:    Your Honor, one point of

12      clarification.

13                           THE COURT:     Yes.

14                           MR. ODIM:    The concern I have about

15      using the overlay is a concern relating to whether

16      or not the person who put that overlay together in

17      fact gets on the witness stand.              I mean, I hope that

18      if Mr. Franz uses it that he is committing himself

19      to produce that witness.

20                           THE COURT:     He is.

21                           MR. FRANZ:     But we wanted to do it by

22      phone.    He's the gentleman --

23                           THE COURT:     Oh, right, right, right.

24      And we're able -- we're going to be able to connect

25      him via video.         We're working on that.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 16 of 59
                              February 11, 2020
                                 Proceedings
                                                                            16

1                            So Dan Philpott [sic] is our IT

2       person.    I am going to allow him to testify by --

3       via video or phone.          But, Mr. Franz, you need to

4       work with Mr. Philpott.           But he's going to set up a

5       particular software that will allow us to bring him

6       up to the screens and he can testify from his home.

7       But I am finding that he is having a family hardship

8       in which it would be difficult for him to testify in

9       person.    But he does need to testify -- to talk

10      about the data and be subject to cross-examination

11      about the data he used.

12                           So now the defense exhibits [sic] to

13      Plaintiffs' exhibit list.            There's objections to

14      Exhibit 3, 4, and 5.          Those are overruled.

15                           Objections to 15 and 18 overruled.

16                           Objections to Exhibits 22 to 27

17      overruled.

18                           Objections to the photographs, 13, 14,

19      30, 31, 32, and 34, it did seem to me that 30 and 32

20      are cumulative, so I would sustain an objection at

21      this time to them.          Otherwise, I would overrule the

22      objection.     So 13, 14, 31, and 34 would come in.

23                           Now, if there's -- you know, somebody

24      is going to testify that 30 and 32 have some more

25      significant relevance then you can move to enter




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 17 of 59
                              February 11, 2020
                                 Proceedings
                                                                                 17

1       them at that time.          But it just seemed like one was

2       a little further away and one was a little bit

3       closer.    And all of them show that there's no

4       firearm within the context of Mr. Babb.

5                            39, this is the event report.           It does

6       seem to put things into some sort of chronological

7       order including the fact that these shots have been

8       fired, so I wasn't -- I was trying to read it.                      It

9       was a little -- I read it a couple of days ago now.

10      And I'm trying to remember, are there particular

11      statements within the event report that you're

12      concerned about from the defense perspective?

13                           MR. FRANZ:     I think there was one

14      statement -- let me see.            I just didn't want to

15      allow the -- to open the door to the subsequent

16      investigation by iFit.            And I think there was

17      something in here that -- about an auditor, or

18      something, so -- I don't mind it as long as we're

19      not considered opening the door to the investigation

20      done by OSP and iFit.

21                           THE COURT:     Okay.     We're going to need

22      to -- talk about that more.               My inclination is to

23      not let that investigation in.               I guess I kind of

24      assumed the plaintiff did not want the investigation

25      in, but now I'm not completely clear.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 18 of 59
                              February 11, 2020
                                 Proceedings
                                                                            18

1                            Is it your contention that the

2       investigation that seems to exonerate Officer

3       Stutesman that, I believe, said the homicide was

4       justified should come in or should not come in?

5                            MR. ODIM:    Not the investigation, per

6       se.   We don't want to use it for the justification

7       of the force.         We want to use it as evidence of post

8       event cover-up.         That is the failure to -- the

9       failure of the officers to clarify their statements

10      in a timely way; the failure of the investigators to

11      clearly look at and run down obvious inconsistencies

12      that might have produced, you know, relevant --

13                           THE COURT:     So are you wanting the

14      report in, or is it your plan to cross-examine from

15      the report?

16                           MR. ODIM:    We don't want the report

17      in.   We simply want to use verbal statements as

18      statements made -- non hearsay statements that were

19      at some point made.

20                           THE COURT:     Okay.   All right.       That

21      makes sense.

22                           So my understanding with respect to

23      39, it's primarily being introduced just to show the

24      sequence of when certain statements were made, like

25      the shot fired.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 19 of 59
                              February 11, 2020
                                 Proceedings
                                                                              19

1                            MR. ODIM:    That's correct.

2                            THE COURT:     I'll allow 39 with the

3       understanding it does not open the door for this

4       report to come in in total, but the report may be

5       used to examine some of the witnesses of what they

6       did or did not do, what they said or did not say.

7                            Exhibit 40 is summary statements of --

8       taken by unknown officer.            I think foundation is

9       going to have to be laid before 40 would come in.

10      Otherwise, it does look to be hearsay.                So I'll

11      sustain the objection at this time with the

12      understanding a foundation may be laid later.

13                           41, I may need help with that.            I

14      assume 41 was the report of the deadly force review

15      board, or is it more limited than that?

16                           MR. ODIM:    The -- again, we have the

17      reduction of the statement -- the verbal statement

18      that I want to introduce on that one page.                  So it's

19      the statement itself --

20                           THE COURT:     All right.

21                           MR. ODIM:    -- from that one page which

22      we're seeking to introduce, not the paper itself.

23                           THE COURT:     I probably should have

24      looked at 41 instead of assumed what it was.                   All

25      right.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 20 of 59
                              February 11, 2020
                                 Proceedings
                                                                            20

1                            Are you going to have some witness to

2       lay a foundation for this page?

3                            MR. ODIM:    Yes.

4                            THE COURT:     Okay.

5                            MR. ODIM:    The witness scheduled on

6       that is Jennifer Bills.

7                            MR. FRANZ:     The problem is, Your

8       Honor, Jennifer Bills was not at the scene so I

9       don't see how they bring someone to make a statement

10      about something they didn't -- don't have personal

11      knowledge.

12                           THE COURT:     Well, are the witnesses

13      that she's referencing here going to testify?

14      Because otherwise it seems to me it's hearsay, that

15      she's just -- you know, we're just introducing

16      statements made to someone else.

17                           But if they are going to testify and

18      they testify inconsistently with this, it seems to

19      me it would come in.

20                           MR. ODIM:    To be clear, the verbal act

21      -- the verbal statement that we're looking to

22      introduce is in the third paragraph, and it's the

23      last sentence.         And it says quote, Babb fell to the

24      ground inside the door frame, dropping the rifle.

25                           And that is -- that is the verbal act




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 21 of 59
                              February 11, 2020
                                 Proceedings
                                                                            21

1       that we consider relevant.

2                            THE COURT:     And that's a statement of

3       Officer Stutesman.          Correct?

4                            MR. ODIM:    No.     That's the statement

5       of the deadly force review board of which Jennifer

6       Bills was the chairman.

7                            THE COURT:     Right.     But doesn't it say

8       Officer -- it begins by saying Officer Stutesman

9       stated, and then -- which would be a statement of a

10      party opponent and it would come in as non hearsay?

11                           MR. ODIM:    I'm sorry, I've missed

12      the -- that -- Officer Stutesman says he observed.

13                           THE COURT:     So if we're talking about

14      the third paragraph, and that's what you are hoping

15      to introduce, it seems to me that this is a

16      statement, including "Babb fell to the ground inside

17      the door frame, dropping the rifle," of Officer

18      Stutesman, so it would come in as his statement.

19                           MR. FRANZ:     It's not Officer

20      Stutesman's statement.

21                           MR. ODIM:    Yeah.      And so the -- the

22      point ultimately is that the prior statements made

23      by the officers was that Babb fell to the ground

24      with a rifle in his right hand.               But the statement

25      of the deadly force review board in issuing its




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 22 of 59
                              February 11, 2020
                                 Proceedings
                                                                              22

1       report was that the rifle dropped.              And it is that

2       inconsistency that this verbal statement intends to

3       contrast.

4                            THE COURT:     But where did that

5       statement come from?          I mean, I think you're going

6       to have to establish where that statement came from.

7       Otherwise, we're just having a non witness make a

8       finding.     How do we test that without knowing who

9       said it?

10                           MR. ODIM:     Well, Your Honor, that's

11      the point.

12                           Jennifer Bills was presented with a

13      PowerPoint by the lead investigator.                One of those

14      PowerPoint slides contains the language that Babb

15      fell back with a rifle in his right hand.                  Yet, in

16      spite of -- that's the only data that we have that

17      appears to have been presented to the board.                   Yet,

18      in spite of that, the final report says he dropped

19      the rifle.

20                           Now, I want to ask Jennifer Bills how

21      did you get from point A to point B.

22                           THE COURT:     Okay.   I'll let you

23      explore that.         Thank you.     So I'll overrule the

24      objection.

25                           MR. FRANZ:     Well, Your Honor, just to




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 23 of 59
                              February 11, 2020
                                 Proceedings
                                                                            23

1       make it clear.         The lead investigator was OSP, so

2       what OSP tells Bills is hearsay.

3                            THE COURT:     Well, I think he gets to

4       explore where that came from and why -- I mean, why

5       is that in the report.            She may just say it's a

6       mistake.

7                            MR. FRANZ:     Well, it's not a mistake.

8       I'm not even sure she made that statement.

9                            THE COURT:     Well, I think they get to

10      explore why there seems to be an inconsistency in

11      this report with what the witnesses are saying.

12      It's not a huge inconsistency, and it may not go

13      anywhere, or it may, but I think they get to explore

14      it and use the exhibit.            So I'll allow it.

15                           MR. FRANZ:     Another thing, too, is

16      everything else going to be redacted?

17                           THE COURT:     I assume so.

18                           MR. ODIM:     Yes.   All I want is that

19      verbal statement.

20                           THE COURT:     Let's redact the rest of

21      it then.

22                           Exhibit 42, I think you're going to

23      have to lay a foundation for that as well.                  If it is

24      a statement of Stutesman and he adopts it or if some

25      other witness can clarify that it's his statement it




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 24 of 59
                              February 11, 2020
                                 Proceedings
                                                                            24

1       would come in.         So 42 is subject to a foundation.

2                            Exhibit 43 and 44, overruled.

3                            I think that covers exhibits.

4                            And then there's objections to

5       witnesses.     So let's start with defense objections

6       to Plaintiff witnesses.           First, there's Lee Babb.

7       He's the father of Brian Babb.             Plaintiff agreed to

8       certain limitations.          With those, I'll -- he may

9       testify, understanding the limitations that the

10      plaintiff agreed to.

11                           There's an objection to the testimony

12      of Becky Higgins.         Overruled.      She may testify about

13      the facts surrounding her phone calls with Mr. Babb

14      both with the 9-1-1 and with him and her

15      relationship with him in general.

16                           MR. FRANZ:     Your Honor, you know, all

17      the information that she received -- is she limited

18      just for the information she received from Brian

19      Babb?    So she said a lot of other things that were

20      not conveyed to the officers and she conveyed her

21      own thoughts.

22                           THE COURT:     Who is she conveying them

23      to?

24                           MR. FRANZ:     She's talking to some

25      operator, 9-1-1.         That's one conversation.           Then




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 25 of 59
                              February 11, 2020
                                 Proceedings
                                                                             25

1       dispatch is relaying part of that to the officers.

2       Everything she's saying to dispatch is not going to

3       the officers.         But if she's going to testify as to

4       what Babb told her --

5                            THE COURT:     I mean, my thought is

6       she's going to testify as to what Babb is telling

7       her on the phone and what she's trying to convey to

8       the police about what's going on.              And the jury will

9       -- I mean, obviously you're going to want to clarify

10      only if pieces of this were conveyed to the actual

11      officers at the scene.

12                           I think it would be difficult to try

13      to narrow in on what specifically she's going to say

14      she said that was then forwarded to the officers at

15      the scene so --

16                           MR. FRANZ:     We know exactly what was

17      forwarded to the officers on the scene because we

18      have the dispatch tape.

19                           THE COURT:     But she doesn't.        How is

20      she going to testify to that?             Can you just testify

21      as to what you told the officers that got forwarded

22      to the scene?         What's in there that she said that

23      didn't get forwarded that's particularly

24      prejudicial?

25                           MR. FRANZ:     I have no problem if it's




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 26 of 59
                              February 11, 2020
                                 Proceedings
                                                                            26

1       just what Babb said.          If she's just going to relay

2       what Babb said, I'm fine.

3                            MR. ODIM:    She is a fact witness, and

4       this is the start of the event.             The whole context

5       includes what she said and what was transmitted

6       about what she said.

7                            THE COURT:     I agree.    I'll allow in

8       the testimony.

9                            There's an objection to Dustin

10      Sprague.     He's the lead investigator into the

11      shooting.     It's overruled.

12                           There's an objection to David Silano

13      testifying.      Overruled.       He can testify about the

14      presence and location of a 9 millimeter handgun.

15                           MR. FRANZ:     Your Honor, can I touch on

16      that issue?

17                           THE COURT:     Yes.

18                           MR. FRANZ:     So Becky Higgins tells

19      dispatch that he has a 9 millimeter to his head.

20      Okay?    Now, they want to show that the 9 millimeter

21      was in the pickup.          Officers aren't told that the

22      9 millimeter is in the pickup.             What relevance does

23      that have?     That something's they absolutely did not

24      know.    But it proves Mr. Babb is lying?

25                           THE COURT:     It's unclear to me what --




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 27 of 59
                              February 11, 2020
                                 Proceedings
                                                                             27

1       the relevance of it.          From what I'm hearing, there's

2       a 9 millimeter gun involved in a shooting.                  I kind

3       of assume there's some relevance.

4                            But what is the relevance of the 9

5       millimeter?

6                            MR. ODIM:    Well, we don't -- the post

7       shooting investigation appeared to conclude

8       definitively that he had shot -- Babb had actually

9       shot a 9 millimeter pistol in his house in the hours

10      preceding -- or the hour or two preceding the

11      presence of the police.           Well, we don't think that's

12      the case.     We think that he hadn't shot anything.

13      That 9 millimeter pistol that he allegedly shot was

14      in the truck.

15                           And this gets back to the question of

16      imputing to Babb behavior that he didn't exhibit,

17      not following up clear inconsistencies in regard to

18      the investigation, so it's part of the whole scene

19      and so it's relevant in that respect.                It's not

20      frivolous in that sense.

21                           THE COURT:     All right.      I'm going to

22      allow it.

23                           Lieutenant Jennifer Bills, how limited

24      is her testimony going to be?

25                           MR. ODIM:    She is primarily very




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 28 of 59
                              February 11, 2020
                                 Proceedings
                                                                              28

1       limited, and it's on that verbal statement in the

2       report.

3                            Point of clarification, though.            One

4       of the reports actually says that Jennifer Bills was

5       at the scene with Sprague.               This statement that she

6       wasn't at the scene is incorrect.               So if she opens

7       the door to something, then who knows.

8                            THE COURT:     All right.      I mean, I

9       think -- well, I'm going to allow her testimony.

10      She can certainly as to that specific statement in

11      the exhibit that we discussed earlier.                And any

12      further testimony is going to just have to be

13      subject to ad hoc objections.

14                           I don't think I can look at her

15      testimony as a whole right now and start determining

16      what she can and can't say.               A lot of it's going to

17      depend on whether there are any inconsistent

18      statements she can talk -- speak to or whether she

19      was at the scene.         But at least it sounds like right

20      now it's somewhat limited to the statement in the

21      exhibit that's been referenced.

22                           MR. FRANZ:     So as my cross-examination

23      I can't -- can I go and say, Okay, did the board

24      find it was justified?            Yes.

25                           THE COURT:     No.     I mean, I really




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 29 of 59
                              February 11, 2020
                                 Proceedings
                                                                                 29

1       don't want these other boards -- I mean, in any kind

2       of civil case there's often some other board, Bureau

3       of Labor and Industry, making findings that I would

4       never allow in because I don't want the jury to

5       decide, well, some important group has already

6       decided this issue for us, so why should we?                   So

7       generally speaking I don't allow in those kinds of

8       findings.

9                            If we start fighting about that, then

10      we start bringing in the DA and their findings.                     We

11      start bringing in any group that decided that they

12      wanted to review what occurred and make a finding.

13      So I don't want the jury's decision being supplanted

14      by that.

15                           Stephanie Babb, Brian Babb's mother,

16      the plaintiff has agreed to withdraw her as a

17      witness.

18                           Ronda McGowan, Brian Babb's sister,

19      I'll overrule the objection.

20                           Then Plaintiffs' objections to defense

21      witnesses.

22                           Defendant William Stutesman, I'll

23      overrule the objections.            He may testify to his

24      training and may reference relevant sections of

25      Exhibit 203, the dispatch recording.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 30 of 59
                              February 11, 2020
                                 Proceedings
                                                                            30

1                            Other objections regarding hearsay and

2       proper opinion evidence really, I think, have to

3       just be made at trial because I just don't have

4       enough context to know how to rule on those right

5       now.

6                            The testimony of Matthew Grose is

7       overruled.

8                            Objections to the testimony of Nathan

9       Pieske is overruled.

10                           Joseph Kidd, overruled.

11                           Derek Dewitt, overruled.

12                           Sergeant McAlpin, overruled.

13                           Scott Vinje, overruled.

14                           There's objections to the testimony of

15      Judson Warden specifically with that witness

16      referencing Exhibit 216.            If relevance is

17      established at trial, I'll rule then.                There may be

18      an objection.         But -- so I'm overruling at this time

19      with the understanding that if there's not a

20      relevant reference to Exhibit 216, I'll sustain at

21      that time.

22                           The testimony of Dr. Daniel Davis, I

23      don't think anybody would be surprised that the

24      medical examiner was available to testify at trial.

25      His report was available.            Plaintiff did attempt to




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 31 of 59
                              February 11, 2020
                                 Proceedings
                                                                            31

1       confer on this issue back in August.                So I'm not

2       going to sustain any objections to his testimony on

3       technical grounds.          So I will allow him to testify.

4                            I guess, Mr. Franz, I mean, this isn't

5       exactly a cause of death case and you have

6       Dr. Freedman.         I mean, is Dr. Davis testifying just

7       to establish that they photographed and tried to

8       preserve the trajectory of the bullet and

9       Dr. Freedman is then going to testify from there?                   I

10      mean, the entire autopsy report, it seems a little

11      overkill in a case where this isn't a who done it or

12      how did it occur.

13                           MR. FRANZ:     We're not going to

14      introduce the autopsy report.

15                           THE COURT:     Okay.

16                           MR. FRANZ:     Just the lab findings on

17      intoxication.

18                           THE COURT:     Correct.

19                           MR. FRANZ:     And then the direction of

20      the bullet went here.           The bullet came out of here.

21      And so that if you take it -- you can -- the jury

22      can just decide what they want to do with the head.

23      They can take the head like this, which points like

24      it's down aiming, and they can put the head wherever

25      they want.     These guys aren't going to tell them if




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 32 of 59
                              February 11, 2020
                                 Proceedings
                                                                            32

1       you put a pin through it, here's where the bullet

2       went and came out.          Twist the head however you want.

3                            THE COURT:     Okay.   I'll allow his

4       testimony.

5                            There's objections to testimony of

6       Maggie Peyton, James Antonini, Stephanie Woodcock.

7       They may testify to any prior acts that are relevant

8       to life expectancy, habits, health, industry,

9       sobriety, and thrift.

10                           So they can testify to some of these

11      issues around alcohol use.            Mental illness.        There's

12      issues around the restraining orders and use of

13      firearms.     Plenty of Fish is out, but otherwise I

14      think the probative value of these prior acts

15      outweigh the prejudicial effect because they really

16      do go to the heart of damages in the case.

17                           MR. ODIM:    Clarification, Judge.

18                           THE COURT:     Yes.

19                           MR. ODIM:    Is the defense barred from

20      eliciting testimony about Plenty of Fish?

21                           THE COURT:     Yes.

22                           MR. ODIM:    How did you meet Brian

23      Babb.    Right?

24                           MR. FRANZ:     Well, Maggie would say she

25      met Brian Babb on Plenty of Fish.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 33 of 59
                              February 11, 2020
                                 Proceedings
                                                                            33

1                            THE COURT:     How about we just say

2       social website.         Plenty of Fish just sounds -- I

3       don't know -- I don't know if it's -- somebody told

4       me it's a religious website with the whole fish

5       thing, but it sounds to me like that terrible overly

6       white male statement of there's plenty of fish in

7       the sea.     It's sound very anti-women, and I don't

8       think he should be held to that.              So, right, she can

9       testify she met him online or on social media.

10                           There's an objection to Linda Realls

11      (phonetic).      It may be that her in-court statement

12      will be inconsistent with her deposition testimony.

13      That doesn't mean she can't testify.                That means you

14      can impeach her with any of her inconsistent

15      statements, so I'll overrule.

16                           MR. ODIM:     Before we move from

17      Ms. Realls, there is a matter that has arisen in the

18      last week.

19                           MR. STROTH:     We've got information

20      from the witness -- I don't know if you want to talk

21      in sidebar or in open court -- that the opposing

22      counsel has potentially intimidated or tried to

23      intimidate this witness to potentially change her

24      statement in the last two weeks.

25                           MR. FRANZ:     That's completely false.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 34 of 59
                              February 11, 2020
                                 Proceedings
                                                                            34

1                            MR. STROTH:     We have email

2       correspondence from the witness specifically saying

3       those types of things.

4                            THE COURT:     Well, those are often just

5       ripe issues for examination.              And my guess is it

6       would be relevant.          You could present it to her if

7       she -- whether she -- the jury will determine

8       whether it was reasonable or not that she felt

9       intimidated by any communication with any attorney

10      about her testimony.

11                           So, I mean, that goes towards bias,

12      motivation to lie, all those kinds of issues that

13      are going to be relevant, and it's certainly subject

14      to argument.

15                           MR. STROTH:     Okay.    That's fine.

16      Thank you.

17                           THE COURT:     There's an objection to

18      Detective Dustin Sprague.            I'm going to overrule

19      those objections.         He may testify about evidence

20      that is relevant to the issue of whether Mr. Babb

21      was planning on committing suicide.

22                           There is an objection to the testimony

23      of Eric Hubbard, and this has to do with the

24      incident where Brian Babb allegedly pointed a

25      handgun at Connor Babb.            So I'm denying in part,




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 35 of 59
                              February 11, 2020
                                 Proceedings
                                                                            35

1       granting in part.         It may be that Connor Babb will

2       admit to the incident, but otherwise his statements

3       would come in as a party opponent.               But if there are

4       statements of a non party, those would be hearsay

5       unless they testify.

6                            So keep that in mind, that if the

7       report is going to come in, and Mr. Hubbard is going

8       to testify, he may have to limit his investigation

9       to what he was told by Connor.               I think that's the

10      salient piece.

11                           Okay, that gets us into the motion to

12      bar experts.         Primarily I'm going to focus on the

13      defense exhibits.         I think the plaintiffs' experts

14      are -- a lot of it just depends.               It's just

15      rebuttal, right?         I mean, those would come in to

16      really testify about the accuracy of the data

17      collected by the plaintiff -- defense witnesses.

18                           So the first defense witness is Joseph

19      Craig.    He's gathered information from the scene,

20      from witnesses, and from his various measurements,

21      along with data obtained by Mr. Kluse (phonetic).

22      He does a couple of things.               He creates a 3-D

23      software -- or uses a 3-D software program to create

24      a depiction of the scene.            And he's using stand-ins,

25      and based on measurements and witness testimony, he




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 36 of 59
                              February 11, 2020
                                 Proceedings
                                                                              36

1       attempts to reenact certain aspects of the incident.

2                            A lot of this is to determine who

3       could see what at particular times, of whether the

4       video in the bobcat, which doesn't appear to show

5       anybody in the doorway, is as accurate as what a

6       human being would see if they were looking towards

7       the doorway at a certain measurement.

8                            None of this is remarkable.           I mean, I

9       guess it's a little more high tech than what we had

10      when I was an attorney but, I mean, I did bring in

11      nontechnical investigators to create reenactments of

12      the scene based on measurements and data to create a

13      re-creation of the scene.            Of course, then it was

14      drawings and photographs and actual 3-D

15      representations to tables.

16                           The only thing unique about this is it

17      uses some software to create a reenactment, and

18      there's really no challenge to the software itself.

19      I mean, Mr. Craig is trained in this area.                  He's an

20      expert in creating these things.              I don't think it

21      takes expert -- you can have high school kids

22      recreate a scene.         I mean, this is just -- what's

23      significant is is the data reliable, and in his

24      report he certainly has put forth enough information

25      in this record to show at least by a preponderance




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 37 of 59
                              February 11, 2020
                                 Proceedings
                                                                             37

1       that he was using reliable data allowing him to

2       testify.

3                            Now, he's certainly subject to

4       cross-examine about the reliability of the

5       information he was using, and certainly rebuttal

6       experts can testify that his measurements are wrong,

7       he placed people in the wrong spot, those kinds of

8       things.

9                            So I'll allow him to use the data.

10      I'll allow him to testify about what people could

11      have seen from certain vantage points.                The one

12      thing I will not allow him to testify, though, is

13      that there was -- his opinion that there was not an

14      opportunity for the police to covertly plant the

15      rifle.     That's going to be a factual determination

16      for the jury.

17                           He can certainly testify about where

18      people were and what kind of time frame is elapsing

19      for the jury to make that decision, but I think

20      that's a decision for the jury and not really the

21      province of any kind of expert.

22                           Furling Cross (phonetic) used standard

23      forensic tools searching Mr. Babb's computer.                   He

24      may testify to what was found as long as it's

25      relevant to any issue in this case.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 38 of 59
                              February 11, 2020
                                 Proceedings
                                                                            38

1                            Now, I guess I'm maybe not clear

2       exactly what he found.            He was searching

3       specifically for anything having to do with suicide

4       which would be relevant, but am I right the only

5       thing that was found was the Plenty of Fish?

6                            MR. FRANZ:     Yeah.     So we're not going

7       to use him then if we don't have to establish Plenty

8       of Fish.

9                            THE COURT:     Okay.     So he's not going

10      to be testifying.

11                           Doug Carner, he's qualified in the

12      field of audio video forensics, and using accepted

13      software he's created a synchronized overlay of the

14      various audio and video records made at the time of

15      the incident.         His credentials allow him to do this.

16                           Again, certainly the data can be

17      challenged but, I mean, using this kind of

18      information is what a jury needs to help them

19      determine what happened when.               It would be very

20      difficult to present this to the jury, these

21      different recordings, all with their own time

22      stamps, as separate issues.

23                           I mean, at the very least, if you

24      hadn't had an expert, I would be telling you -- each

25      of you to create your own time line based on the




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 39 of 59
                              February 11, 2020
                                 Proceedings
                                                                            39

1       information you have from these various recordings

2       for the jury to look at.

3                            I think Doug Carner accomplishes that,

4       at least from the perspective of the defense time

5       line.

6                            Now, other experts can testify that

7       it's incorrect in terms of its timing, but I'll

8       allow the testimony.

9                            Dr. Freedman, he's a medical doctor

10      with extensive experience with gun shots in an

11      emergency room setting.           I think he can testify

12      about the trajectory of the gun shot.                I guess I'm a

13      little concerned with him -- and that the head was

14      tilted.

15                           I guess I'm a little concerned with

16      him testifying that it's consistent with somebody

17      holding a rifle to their shoulder.              It seems to me

18      that he's -- he's just saying, Yep, it could have

19      happened that way.          It's really a jury issue to

20      determine, I think, whether Mr. Babb was or was not

21      holding a rifle.         That really goes to the heart of

22      the case.

23                           I think he's going to be able to

24      testify enough in terms of the position of the head

25      and the trajectory of the bullet for the defense to




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 40 of 59
                              February 11, 2020
                                 Proceedings
                                                                                40

1       argue the consistency with their theory that

2       Mr. Babb was holding a rifle, but I'm not going to

3       allow him to opine what Mr. Babb was doing at the

4       time.

5                            MR. ODIM:    Judge, may I make an

6       observation?

7                            THE COURT:     Yes.

8                            MR. ODIM:    On the question of

9       trajectory, there are two quantums of trajectory if

10      we can quantify.         There's a trajectory by units from

11      the bullet, to the body, to the skin, and there's

12      the trajectory of the bullet from the skin into the

13      anatomy, into the body.

14                           Is the trajectory that the Court is

15      talking about just trajectory from the moment the

16      bullet struck the body?

17                           THE COURT:     Yes.

18                           Now, I haven't seen that he's done

19      some forensic analysis with lasers, for example,

20      which is what we would typically see to show the

21      trajectory of where the bullet was fired from.                      I

22      mean, obviously we're going to have testimony where

23      Stutesman was, I assume, at the time that it was

24      fired, but the trajectory is within his limited

25      range of expertise and what he looked at.                  But I




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 41 of 59
                              February 11, 2020
                                 Proceedings
                                                                                  41

1       haven't heard anything that he set up lasers and did

2       that kind of analysis.

3                            Thank you for clarifying that.

4                            Okay.   Anything else with regard to

5       evidence?     I know there was a lot there.              We'll

6       certainly get a minute order with the specifics.

7                            MR. ODIM:    There is one general

8       matter.     I don't know that it's controversial.                   But

9       having said that, surprises always occur during

10      trials.

11                           There are extensive admissions in the

12      answer to the complaint that the plaintiff intends

13      to rely on during trial.            There are over 70

14      specifically itemized admissions that are prefaced

15      with the phrase "Defendants admit that."

16                           To the extent that Counsel and I can

17      talk and sort of avoid my having to object to an

18      attempt to change the judicial admissions, I hope

19      Counsel and I will be able to do that, but Plaintiff

20      intends to rely on those judicial admissions.

21                           THE COURT:     Okay.   What I would

22      suggest is -- I think sometimes it can get a little

23      burdensome just to throw the pleadings at the jury

24      and say, "Look at all this," is take the specific

25      paragraphs from the complaint and follow them with




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20     Page 42 of 59
                              February 11, 2020
                                 Proceedings
                                                                                42

1       the specific admission that -- I assume they are

2       admitting to specific factual paragraphs within the

3       complaint?

4                            MR. ODIM:     That's correct.

5                            THE COURT:     Just create an exhibit for

6       me.

7                            MR. ODIM:     Right.     Okay.     So I'll do

8       that.    I have the admissions here.             I'll share that

9       with Counsel so we have our talking points.                    I will

10      add, subsequent to this meeting, the complaint

11      paragraphs to that, and there will be a running list

12      then.

13                           THE COURT:     And the jury will have an

14      instruction that evidence includes everything the

15      parties have admitted to or have stipulated to, so

16      let's get it to them in writing.               I think it's

17      easier to do that than throw entire pleadings at

18      them or to just talk about them.

19                           Okay.   With regard to voir dire, let's

20      talk a little bit about that.

21                           As you may now know, I'm coming from

22      state court for many years, I much prefer the

23      attorneys managing voir dire.               You know the case

24      much better than I do.            I think it gives you an

25      opportunity to have more robust discussion with the




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 43 of 59
                              February 11, 2020
                                 Proceedings
                                                                                43

1       jury than what we're used to in federal court.

2                            Generally it's been much shorter than

3       my expectations, and that's always been a good

4       thing.     Sometimes in state court it went a little

5       longer than I would have liked.

6                            I'd like to pick a jury in the morning

7       the first day.         I'd like to give each of you

8       basically an hour and 15 minutes to question the

9       jurors.

10                           Looking at your questions, there's

11      only a few of the plaintiffs' questions that I'm

12      going to strike and that's 21, 22, 23, and 24.                      I

13      think I'm primarily striking them -- they are very

14      broad questions that could lead to -- the discussion

15      could go on all day, and I don't think they are

16      particularly probative of the qualifications of the

17      jury.

18                           But all of your questions otherwise

19      look great.      Some of them seem a little repetitious,

20      so I'm going to assume that you're going to whittle

21      them down and focus them in in your hour and 15

22      minutes.

23                           But I want you to tell me if I'm being

24      unrealistic about that much time.              I'm kind of

25      basing it on -- I have yet to have -- not like we




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 44 of 59
                              February 11, 2020
                                 Proceedings
                                                                            44

1       have tons of trials in federal court, but I've yet

2       to have one where we haven't picked a jury in the

3       morning.     But you have a lot more questions than

4       most people have had, so I want to know if it's

5       realistic or not.

6                            MR. ODIM:     From the plaintiffs' side,

7       I think it is realistic.

8                            MR. FRANZ:     Can you explain how you're

9       going to seat the jury?            How do you want us -- are

10      you going to do any voir dire at all?

11                           THE COURT:     Mr. Spalen (phonetic) will

12      get you this week just the general questions the

13      jury is going to answer, and they are what you

14      probably can expect.          They are going to tell us

15      their name, what they do for a living, if they are

16      retired, what they did.            What part of the state do

17      they live in.

18                           And for the plaintiffs -- I mean, the

19      Eugene division is huge, by the way.                I don't know

20      if you've looked at it, but we're going to have

21      people from the coast.            We're going to have people

22      who are coming over the mountains.              It's been a

23      little snowy so the people from Bend and Deschutes

24      County, they are going to be staying here in hotels

25      so they get antsy about -- I can just tell you that




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 45 of 59
                              February 11, 2020
                                 Proceedings
                                                                                 45

1       they get antsy with both sides about how much time

2       is being used if it doesn't look like it's

3       productive because they really are leaving their

4       homes for a big chunk of time.

5                            In some jurisdictions the entire

6       circuit is a quarter of the size of Oregon, but our

7       division is large so it means jurors are traveling

8       from small communities -- a lot of small communities

9       -- and sometimes great distances, as much as -- I

10      don't know, Char, it's got to be over 200 miles away

11      for some of them.

12                           How many jurors are showing up on

13      Tuesday morning?

14                           THE CLERK:     I just inquired.        I had

15      originally asked for a larger pool because of the

16      length of the trial.

17                           THE COURT:     Okay.     So Ms. Pew will

18      have an idea how many jurors are going to be here.

19      If we can fit them all with chairs in front, you

20      will have a big panel here.               It's a long trial.        We

21      try to excuse those with hardships that are just

22      telling us I can't travel from Deschutes County

23      because I don't have a reliable vehicle.                 Those kind

24      of folks -- you know, hopefully we've already kind

25      of dealt with them, but -- we may have enough people




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 46 of 59
                              February 11, 2020
                                 Proceedings
                                                                                  46

1       that we're going to have to have some people in the

2       gallery.     We'll try to put as many as possible in

3       front.

4                            We'll pick eight jurors.         All eight

5       will stay throughout the trial and deliberate.                      But

6       that gives us a cushion of two jurors if we were to

7       go down to six.

8                            Once you're done asking questions --

9       I'm not trying to lecture any of you or tell you

10      what you don't know -- but sometimes this confusion

11      has come up where we go into the back.                I usually

12      take the attorneys then to the jury room, put all

13      the jurors in the back, and we select the eight

14      jurors.    But sometimes we get back there and then

15      all of a sudden I'm hearing motions for cause.

16                           So if you're done with your voir dire,

17      and you say, "I'm done.           I pass this jury," that's

18      it.   If you need to raise a for cause challenge, you

19      don't have to scream, "Judge, I want this juror off

20      right now."      You can look at me and say, "Judge, do

21      you want to inquire as to this juror's

22      qualifications," and that's a hint to me that you're

23      raising a for cause challenge.             I'll probably speak

24      to them a little bit and either remove them or not,

25      but we need to do that in the courtroom.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 47 of 59
                              February 11, 2020
                                 Proceedings
                                                                            47

1                            And then we'll do our peremptories.

2       You will each have three in the jury room.                  And then

3       we'll come out and bring the jury up.

4                            Before voir dire, it would be helpful

5       to me to be able to read to the jury a neutral

6       statement of the case, so I do ask that both of you

7       to confer and present to me a very brief neutral

8       statement of the case just so they know that this

9       case is about a police shooting.              This is what the

10      plaintiff alleges.          This is what the defense

11      alleges.     Something that simple in case it jogs any

12      memory.     You know, I believe there was some media

13      coverage of this locally at least.              But it might jog

14      some memory -- so that we can have those

15      discussions.

16                           So I will get to you this week the

17      questions that -- the general questions that they

18      will have that they'll answer first before voir dire

19      -- before the attorney's voir dire.                 I'll get you

20      the general instructions that I'll give the jury at

21      the beginning of the case.            What is evidence.

22      What's not evidence?          Direct and circumstantial

23      evidence.     Duties of jurors.           Those kind of just

24      general instructions.           How to assess credibility.

25      You will have those.          You will know what




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 48 of 59
                              February 11, 2020
                                 Proceedings
                                                                              48

1       instructions I'm giving at the beginning.

2                            If you want to record voir dire, it

3       does slow things down a little bit.                 Generally our

4       court reporters want all the jurors to have a

5       microphone in their hand.            We can do it, but it does

6       require my law students to be running around with

7       microphones.         And sometimes it's awkward.

8                            So I prefer not to record voir dire.

9       Now, if there were some kind of challenge that we

10      need to put on the evidence, the court reporter

11      could come down immediately and we could go on the

12      record.     If you tell me we want voir dire on the

13      record, we'll do it.          You have a right to that.             But

14      just remember there's going to be law students

15      handing out microphones before they can answer.

16                           MR. ODIM:    On plaintiffs' side, no

17      recording of voir dire except for issues that relate

18      to cause.

19                           THE COURT:     Okay.

20                           MR. FRANZ:     That's fine with the

21      defendants.

22                           THE COURT:     Next issue is jury

23      questions.     I have mixed feelings about them.                I

24      think they are helpful to the attorneys.                 They are

25      not always helpful to the case.             One -- I mean,




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 49 of 59
                              February 11, 2020
                                 Proceedings
                                                                            49

1       invariably in my criminal cases in state court

2       somebody would say, you know, why isn't there DNA

3       evidence?     Of course, you know, the prosecutor is

4       thinking, well, because we have a video recording.

5       Right?

6                            So it allows you to kind of address

7       things maybe in your closing or with your witnesses

8       to calm down whatever issue a particular juror might

9       have.     Sometimes the questions are very, very

10      helpful.     But if the parties want -- agree to juror

11      questions, what I do is simply tell the jurors at

12      the beginning of the trial that you're not an

13      inquisitional body.          We rely on the attorneys to ask

14      the questions of the witnesses.             But if you have a

15      question that you feel isn't being asked that should

16      be answered, you can put it in writing.                 If you hold

17      it up, Ms. Pew will take it from you and show it to

18      me.     If it can be asked, I'll make a copy of it and

19      you will each get it, and you can ask it if you

20      want.

21                           I'll tell the jury that if the witness

22      is gone we're not going to call the witness back.

23      The only caveat is you don't get to stand up and

24      say, "I am now asking the most insightful question

25      of one of our jurors."           You either ask it or don't




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 50 of 59
                              February 11, 2020
                                 Proceedings
                                                                            50

1       ask it without any reference to it being a jury

2       question.

3                            If you're doing done with

4       cross-examination and we're in redirect and you want

5       to ask it, signal to me and you will get the chance

6       to ask it.

7                            But I'll leave it up to you whether

8       you want to ask it or not.            If it's objectionable --

9       you know, in a car accident case somebody might ask

10      is there insurance? -- I just tuck that away and I

11      show it to you later that somebody was concerned

12      about it.

13                           So that's my general approach to jury

14      questions.     I will say that short trials we don't

15      usually get any or many.            This case is going to be

16      longer, and I think jurors start to get comfortable,

17      and start thinking about the evidence more, and they

18      may have questions as time goes on.

19                           I don't know if in your jurisdiction

20      whether you routinely do jury questions?

21                           MR. ODIM:    It depends on the judge,

22      but we've had them done.

23                           THE COURT:     All right.      If anybody has

24      a strong objection, let me know.              Otherwise, that's

25      what I'm going to tell the jury and that will be the




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 51 of 59
                              February 11, 2020
                                 Proceedings
                                                                            51

1       process we'll use.

2                            That is all I have.

3                            Now, in terms of the technology in the

4       courthouse --

5                            MR. STROTH:     Your Honor, one quick

6       question.

7                            THE COURT:     Yes.

8                            MR. STROTH:     We like the idea of doing

9       summations, and so how would you want to allocate

10      timing as it relates to summations during the trial?

11                           THE COURT:     Okay, tell me a little

12      bit.    I've always been curious about summations, and

13      I've asked people to do them in the past usually

14      when I'm sensing the jury is confused.                But where

15      are you thinking you would do summations?                  Like

16      breaking up parts of the trial?

17                           MR. STROTH:     Well, there's natural

18      breaks during certain key testimony that we think

19      would be a natural opportunity for us to tell the

20      jury what they just heard to make sure there's

21      clarity.

22                           MR. FRANZ:     I object.

23                           THE COURT:     Okay.   So you're talking

24      about summations after the fact, not the following

25      witnesses -- we're now shifting -- you know, often




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 52 of 59
                              February 11, 2020
                                 Proceedings
                                                                              52

1       it's the plaintiffs, we're now shifting to issues of

2       damage.     Here are the witnesses who we're going to

3       call, and this is their general testimony.

4                            MR. STROTH:     We're talking about after

5       certain evidence is presented to just say very

6       briefly here is a summary.

7                            We've done it with other judges in

8       different districts.

9                            THE COURT:     I'm not familiar with it

10      so I'm going to have to think about that and see

11      if -- I'm not familiar with any judges doing it in

12      the Oregon district.          We're not the most creative

13      group, though.         There's only six of us, and we're

14      pretty conventional.          I'm inclined not to allow you

15      to do it so I would not start preparing them.                   I'm

16      going to talk to a couple of our judges who I think

17      try to do different things maybe just to see them if

18      any of them have used it and what their experience

19      is, and they may be able to convince me to change my

20      mind.     But right now I'm a little hesitant to do

21      that.     Okay?

22                           MR. ODIM:     Just one last input on that

23      issue.     When we've experienced it in the 7th Circuit

24      in particular, the judges have allocated a certain

25      amount of time to each side.              So, for instance,




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 53 of 59
                              February 11, 2020
                                 Proceedings
                                                                                53

1       you've got 30 minutes each side, and each side can

2       use it any way they want wherever they want in the

3       witness line.

4                            THE COURT:     All right.      I don't think

5       today you're going to push me into allowing it, but

6       I'll at least give it some thought and talk to some

7       folks.    I just don't have experience with it, and

8       it's starting to sound like it's going to be

9       cumulative.

10                           You know, the facts in this case -- I

11      know there's a lot of evidence, but both sides'

12      theories are pretty straightforward factually.                      I

13      don't think there's going to be a lot of confusion

14      about what your positions are on the facts and how

15      they should be interpreted.

16                           Anything -- oh, technology in the

17      courtroom, please work with Ms. Pew about learning

18      how to use the technology.            She will be able to walk

19      you through all of that.

20                           I would suggest, only because I think

21      it's awkward in this courtroom, is we have screens

22      in front of the jurors for them to track your

23      evidence.     It's great during trial when witnesses

24      are testifying, but my experience is when attorneys

25      rely on exhibits during closing argument or maybe




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 54 of 59
                              February 11, 2020
                                 Proceedings
                                                                            54

1       even opening, it's kind of like being at the table

2       with your kids where they are all looking at their

3       cell phones and they are not looking at you.

4                            So we can turn those off and bring the

5       screen beside you so it's a little bit more of a Ted

6       Talk and you're getting their attention as opposed

7       to having them focus on television screens.                  So Char

8       will explain all that to you.

9                            Your team is going to meet or at least

10      talk to Mr. Osborn.          David will help you set up so

11      that we can get that one witness via video.                  I

12      assume we can get him on the big screen in front of

13      everyone.     That worked very well last week for us in

14      Pendleton.

15                           Anything else we need to discuss

16      today?

17                           MR. ODIM:    Not from the plaintiffs'

18      side.

19                           MR. FRANZ:     Your Honor, is Plaintiff

20      intending to ask Sprague anything about whether the

21      weapon was loaded or unloaded?

22                           MR. ODIM:    Is that a question directed

23      to Plaintiff or to the Court?

24                           MR. FRANZ:     Well, I kind of addressed

25      it this way.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 55 of 59
                              February 11, 2020
                                 Proceedings
                                                                               55

1                            THE COURT:     What's the answer?         Do we

2       know?

3                            MR. FRANZ:     We know.

4                            MR. ODIM:    I'm sorry, I was too busy

5       trying to be witty to hear the end of the question.

6       Please ask me the question again.

7                            MR. FRANZ:     Are you going to offer

8       evidence that the weapon was unloaded?

9                            MR. ODIM:    Which weapon?        The 9

10      millimeter?

11                           MR. FRANZ:     The one on the porch.

12                           MR. ODIM:    I hadn't particularly

13      focused on that as an issue.              I think it's going to

14      come in as an unloaded rifle.              Isn't that the

15      evidence that's unrebutted?

16                           MR. FRANZ:     It's something the

17      officers did not know.

18                           THE COURT:     Correct.     But I would

19      think the defense would want it in under the

20      argument that he's pointing an unloaded firearm with

21      the idea he's trying to commit suicide.

22                           MR. FRANZ:     Right.     I mean, I think

23      it's very favorable to the defense.                 I just want to

24      make sure we're on the same page, that it's coming

25      in without any objection.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 56 of 59
                              February 11, 2020
                                 Proceedings
                                                                              56

1                            THE COURT:     I assume it's part of the

2       case and it's coming in, so I'll allow the evidence

3       to come in and it doesn't matter who presents it.

4                            MR. FRANZ:     When we do opening, first,

5       time limit, and then how much of the evidence do we

6       play?     Or do you want some kind of streamlining,

7       Your Honor, that the entire tape be played?                  What's

8       your feeling on that?

9                            THE COURT:     How long is the tape

10      itself?

11                           MR. FRANZ:     See, that's the problem.

12      30 minutes.

13                           THE COURT:     Okay.

14                           MR. FRANZ:     35 minutes.

15                           THE COURT:     Why don't you folks confer

16      about that piece.         I mean, it may be that both of

17      you will want simply the tape to be played in

18      advance.     It's coming in anyways, and it's going to

19      be referenced.         Maybe before even opening statements

20      we just play the thing for the jury and then have

21      you give your openings.

22                           MR. FRANZ:     The last shooting case I

23      had that's what we did.

24                           MR. ODIM:    We'll have to think about

25      that.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 57 of 59
                              February 11, 2020
                                 Proceedings
                                                                            57

1                            THE COURT:     Confer.     My experience is

2       that -- well, I've seen both things happen.                  I think

3       it can be a little cumbersome in opening to play all

4       of it, but I certainly won't stop you from doing it

5       if you think it's significant -- either side thinks

6       it's significant to get the whole thing to the jury.

7                            Any exhibits, any evidence that I've

8       now admitted either without objection or I've

9       overruled any specific objection is deemed admitted,

10      it can be used in your opening.

11                           If you are creating PowerPoint slides,

12      just share them with the other side just out of

13      caution, because every now and then something slips

14      in that shouldn't be there.               And I would prefer that

15      you each review what exhibits you're going to use

16      during your opening so there's no -- there's nothing

17      worse than trying to start a trial and then the

18      wrong exhibit comes in front of the jury and there

19      was some mistake as to what a ruling was, so if you

20      could share those in advance.

21                           Anything else we need to discuss?

22                           MR. ODIM:    Again, nothing else from

23      the plaintiff.

24                           MR. FRANZ:     Nothing, Your Honor.

25      Thank you.




                                ccreporting.com
     Case 6:17-cv-00424-MC    Document 149 Filed 03/09/20   Page 58 of 59
                              February 11, 2020
                                 Proceedings
                                                                            58

1                            THE COURT:     If things do come up, just

2       email Ms. Pew and I can respond -- and the other

3       side -- and I can respond quickly.

4                            And again, if you need to stay today

5       and Ms. Pew can show you how to use the technology,

6       that would be great.

7                            And if you need any advice for

8       restaurants, I would suggest -- I don't know if

9       Ms. Pew is the right person to ask.                 We have some

10      law students, though, that know where to eat in

11      town.

12                           MR. ODIM:    I was heartened when Your

13      Honor asked the correct way to pronounce Stutesman.

14      We've been wrestling with that.             And I think we've

15      been cautioned to pronounce Oregon correctly.

16                           THE COURT:     So I am a native

17      Washingtonian, so we always pronounce it purposely

18      wrong.    But I'll tell you there are some judges who

19      -- one judge in particular here who really loves to

20      torture pro hac vice when they pronounce Oregon

21      wrong, so you do have to be careful about that.

22                           All right.     Thank you, folks.        I

23      appreciate.      It appreciate all your work on this.

24                           THE CLERK:     Court is in recess.

25                   (The hearing was concluded at 10:20 a.m.)




                                ccreporting.com
                                        Case 6:17-cv-00424-MC   Document 149 Filed 03/09/20   Page 59 of 59
                                                                February 11, 2020
                                                                   Proceedings
                                                                                                              59

                                   1       UNITED STATES DISTRICT COURT             )

                                   2       FOR THE DISTRICT OF OREGON               )

                                   3

                                   4           I, Sara Fahey Wilson, CSR No. 06-0400, a
                                           Certified Shorthand Reporter, certify:
                                   5
                                               That the foregoing proceedings were taken before
                                   6       me at the time and place therein set forth, at which
                                           time the witness was put under oath by me;
                                   7
                                               That the testimony of the witness, the questions
                                   8       propounded, and all objections and statements made
                                           at the time of the examination were recorded
                                   9       stenographically by me and were thereafter
                                           transcribed;
                                   10
                                               That a review of the transcript was not
                                   11      requested;

                                   12          That the foregoing is a true and a full and
                                           correct transcript of said proceedings reported by
                                   13      me to the best of my ability on said date;

                                   14          I further certify that I am not a relative or
                                           employee of any attorney of the parties, nor
                                   15      financially interested in the action.

                                   16          IN WITNESS WHEREOF, I have set my hand this 13th
                                           day of February 2020, in the City of Eugene, County
                                   17      of Lane, State of Oregon.

                                   18

                                   19

                                   20

                                   21


                                   22      Sara Fahey Wilson, CSR

                                   23      CSR No. 06-0400

                                   24      Expiration Date:        March 31st, 2020

                                   25




                                                                  ccreporting.com


Powered by TCPDF (www.tcpdf.org)
